Citation Nr: 0424137	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for disability 
exhibited by vertigo (dizziness).

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for lung disability 
to include pneumonia residuals and lung granuloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
November 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board Remanded the matter in December 2001 
for the purpose of obtaining additional information and 
correcting due process deficiencies.  The matter has been 
returned to the Board for further appellate consideration.

The veteran and his spouse provided testimony to the 
undersigned Veterans Law Judge at a hearing at the Central 
Office in Washington, DC, in April 2001.  A copy of the 
transcript has been associated with the file.

The issues of entitlement to service connection for vertigo 
(dizziness), headaches, and a lung disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Hearing loss was not manifested in service or within one 
year of service discharge, and no competent medical evidence 
has been presented establishing a nexus between the veteran's 
active service and any current hearing loss disability.

2.  In a decision dated October 1996, the Board confirmed a 
previous RO decision that denied service connection for the 
residuals of a head injury, to include headaches, and lung 
disability to include pneumonia residuals and lung granuloma.

3.  The evidence received since the October 1996 Board 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claims for service connection for headaches and 
a lung disability.


CONCLUSION OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2003).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for lung 
disability to include pneumonia residuals and lung granuloma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
held, in part, that a notice as required by 38 U.S.C.A. § 
5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In the present case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
request to reopen the claims for service connection for 
headaches and a lung disability was received as of March 
1997.  His claim for service connection for hearing loss was 
received in September 1998.  Thereafter, by a July 1999 
rating decision, the RO adjudicated the claims.  Only after 
that rating decision was promulgated did the RO, in letters 
sent in April 2003 and December 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Yet during the course of his appeal, 
the veteran was also sent a statement of the case in May 
2000, a Board Remand in December 2001, a development letter 
in February 2002, and a supplemental statement of the case in 
March 2004.  All these actions and documents - collectively - 
listed and/or discussed the evidence considered, the legal 
criteria for determining whether the veteran's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate his 
claims.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letters provided to the veteran in April and 
December 2003 were not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to its reconsideration of the veteran's claims in a 
March 2004 supplemental statement of the case, and the 
content of the notice letters fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the claims would not be 
prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA and 
private medical records, lay statements, personal statements 
from the veteran, and service medical records.  The veteran 
has not indicated that there are any outstanding records 
pertinent to his claim.    The veteran has also been given 
the opportunity to provide personal testimony before the 
undersigned.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded VA examinations for the 
purpose of determining the nature and etiology of his claimed 
disabilities.  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for over nine years.  There would be no possible 
benefit to remanding this claim again, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records are absent any findings 
for complaints, treatment, or diagnosis of hearing loss.  On 
physical examination pending service discharge, the veteran's 
ears and drums were normal.  His hearing was 15/15 
bilaterally on whispered voice test.  Service personnel 
records show that the veteran served as a cannoneer.

The veteran does not refute the fact that his service medical 
records are absent any findings of hearing loss in service.  
He argues instead that his current hearing loss is the result 
of acoustic trauma that occurred during his active service.  
He says he was routinely exposed to loud noises as a 
cannoneer.

The evidence of record includes a report from the Huntington 
Hearing and Speech Center.  Dated in November 1983, the 
report indicated that the veteran's hearing for "high 
pitches in one or both ears" was below normal.  The examiner 
noted there had been no significant change in the veteran's 
hearing in both ears, and that he should continue to wear 
hearing protection whenever loud noise was present.  

In March 2002, the veteran was evaluated at the Murfreesboro 
VA Medical Center (VAMC) for complaints of hearing loss. He 
gave a history of an in-service head injury as well as 
acoustic trauma.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
40
45
50
75
70

The impression was asymmetrical hearing loss.  No findings 
were made with regard to the hearing loss disability.

The veteran submitted a January 1997 letter from J.R. Crabb., 
M.D., in support of his appeal.  Noting that he had been the 
veteran's physician between 1971 and 1978, and that he had 
seen him in 1995 for a consultation and an evaluation, 
Dr. Crabb reported that he had met with the veteran in 
December 1996 to discuss his medical history.  He noted that 
the veteran gave a history of being routinely exposed to the 
blasting noise of artillery shells, and that he was not 
issued any type of "head gear."  Dr. Crabb stated that the 
problems the veteran experienced with hearing loss over the 
years probably related to his in-service exposure to shell 
blasting on a daily basis.  No reference was made to when the 
veteran's hearing loss was first diagnosed.  Moreover, Dr. 
Crabb made no indication that he had actually treated or 
diagnosed the veteran as having a hearing loss.

The veteran's representative submitted a statement from P.A. 
Ervin, M.D., dated in May 2001.  Dr. Ervin indicated that he 
had reviewed the statement made by Dr. Crabb concerning the 
veteran's hearing loss.  He said he agreed with Dr. Crabb's 
finding that an "element of hearing loss" had been 
sustained due to artillery shelling.  There is no indication, 
nor is it alleged, that Dr. Ervin examined the veteran or his 
claims folder.

The veteran was afforded a VA audiology examination in March 
2003.  The veteran gave a history of significant exposure to 
military artillery during his active service.  Having 
reviewed the entire claims file, the examiner noted that the 
veteran's hearing was found to be normal at his service 
discharge examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
30
35
50
70
75

His average hearing loss in the right ear was 25.  His 
average hearing loss in the left ear was 58.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 75 in the left ear.  The veteran was 
diagnosed as having a moderate to severe sensorineural 
hearing loss of the left ear.  His hearing in his right ear 
was noted to be within normal limits for VA purposes.  The 
examiner observed that the claims file contained no evidence 
within a reasonable time frame (1 to 3 years) of documented 
hearing loss.  She said the 1983 report from Huntington 
Hearing and Speech Center was the first record on file to 
suggest the presence of a hearing loss.  As to hearing loss 
being related to acoustic trauma or any other event in 
service, the examiner stated that she could not "clearly 
connect" the veteran's service to his hearing loss because 
the available information was "so far removed" from the 
first time that hearing loss was documented, 18 years post-
service discharge.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

In the present case, the Board finds that the opinion 
rendered in the March 2003 VA audiology examination is 
clearly more probative than the findings made in the January 
1997 letter from Dr. Crabb and the May 2001 letter from Dr. 
Ervin.  First, the VA audiology examiner appears to be the 
only individual to have tested the veteran for a hearing 
loss.  Neither Dr. Crabb nor Dr. Ervin made any indication 
that they actually tested the veteran to determine whether 
the veteran has a hearing loss.  In this regard, the results 
of the March 2003 audiology examination clearly show that the 
veteran does not suffer from hearing loss of the right ear 
for purposes of VA compensation.  See 38 C.F.R. § 3.385.  
Second, the VA examiner reviewed the veteran's entire medical 
file prior to making her opinion.  She made note of relevant 
evidence contained in the claims folder (e.g., no evidence of 
hearing loss until 1983) and formulated her opinion based on 
those findings.  The opinion rendered by Dr. Crabb, on the 
other hand, appears to have been limited to a discussion with 
the veteran, a review of some private post-service medical 
records, and without reference to any medical evidence to 
support his conclusion..  Medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the veteran's self-reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).  Dr. Ervin's opinion was predicated solely on the 
review of Dr. Crabb's statement without any indication that 
the veteran's medical file was reviewed.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for hearing loss and that, therefore, the provisions of 
§ 5107(b) are not applicable.  

New and Material Evidence

As noted above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman. 38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2003).  When a claim is disallowed by the 
Board, the claim may not be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(NOTE:  the prior definition of new and material evidence is 
for application in this case due to the date of the claim to 
reopen).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO most recently considered the veteran's claims 
for service connection for headaches and lung disability, to 
include pneumonia residuals and lung granuloma, on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(Fed. Cir. May 6, 1996).  In this regard, using the 
guidelines noted above, the Board finds that new and material 
evidence has been presented.  Hence, the claims concerning 
service connection for headaches and lung disability, to 
include pneumonia residuals and lung granuloma, may be 
reopened.

Service connection for residuals of a head injury including 
headaches and lung disability, to include pneumonia residuals 
and lung granuloma, was last denied by the Board in October 
1996.  The specified basis for the Board's denial in October 
1996 was that the evidence of record failed to establish an 
etiological link between the veteran's active service and his 
current headache disorder.  The Board noted that there was no 
evidence of head trauma during his active service to support 
the veteran's assertion that he suffered from post-traumatic 
headaches.  With regard to his claim lung disability, the 
Board determined that the veteran had provided no evidence 
showing that he currently suffered from pneumonia or the 
residuals of pneumonia.  Moreover, the Board concluded that 
there was no evidence that the veteran suffered from a 
current disability of the lungs.  

The evidence considered at the time of the October 1996 Board 
decision consisted of service medical records and post-
service medical records from various private health care 
providers.  The service medical records revealed that the 
veteran was diagnosed and treated for pneumonia in service.  
On Report of Medical Examination pending service discharge, 
the veteran's lungs and neurological system were found to be 
normal.  No findings were made with regard to an in-service 
history of headaches, an in-service head injury, or the 
residuals of pneumonia.

The post-service medical evidence included numerous treatment 
notes that made reference to the veteran's complaints of 
headaches.  The earliest record showing complaints and 
treatment for headaches was dated in 1967.  None of the 
records, however, directly associated the veteran's headache 
condition with any event that occurred during his active 
service.  

With regard to his lung condition, the evidence considered by 
the Board included, but was not limited to, an October 1980 
treatment report that noted that the veteran had 
calcifications in the hilar nodes.  Other medical records 
show that the veteran received prophylactic treatment for 
tuberculosis in 1983.  The report of a radiological 
examination conducted in January 1987 revealed calcification 
of the mediastinal lymph nodes.  A June 1998 radiological 
examination report noted that the veteran had "no active 
cardiac or pulmonary processes.  Old granulomatous changes as 
noted."  None of those records contained any findings with 
regard to the veteran's active service, to include his 
history of treatment for pneumonia.  The records also failed 
to show the presence of any current disability of the lungs.


The evidence received by VA after the October 1996 decision 
includes the veteran's hearing testimony, private medical 
records, medical opinions from private physicians, outpatient 
treatment records from the Nashville VAMC and the 
Murfreesboro VAMC, and a report of a VA neurology examination 
conducted in November 2003.  A report of pulmonary function 
tests conducted at the Murfreesboro VAMC in July 1998 
revealed that the veteran had "mild chest restriction" that 
was due to either "poor effort and/or a neuromuscular 
disorder."  Records from the Long Beach VAMC include reports 
that pulmonary function tests had shown restrictive lung 
changes.  A May 2002 discharge summary from Cumberland 
Medical Center indicated that the veteran had a history of 
mild chronic obstructive pulmonary disease.  The veteran 
argues that his restrictive airway disease is due to his in-
service pneumonia.  A November 1996 statement from N.E. Boyd, 
M.D., suggests the same.

Of the evidence received regarding the veteran's claim for 
service connection for headaches, the Board's attention to 
drawn to the report of a November 2003 VA neurology 
examination.  A detailed review of the medical record and a 
neurological examination was accomplished.  The examiner 
indicated that the veteran had subjective complaints of daily 
headaches for the past 50 years.  The neurological 
examination was normal, within the limits of his cooperation.  
As such, the examiner stated that it was not possible to 
establish whether the veteran had a primary or secondary 
headache condition.  The examiner emphasized that there was 
no evidence of a structural lesion to account for the 
veteran's headaches.  However, noting that he veteran 
suffered from profound post-traumatic stress disorder (PTSD) 
and obstructive sleep apnea, the examiner opined that it was 
likely that the veteran's headaches were a "secondary 
manifestation" of one or both these conditions.  The Board 
notes that the veteran is presently service-connected for 
PTSD.

The evidence referenced above shows that the veteran 
currently suffers from an obstructive and/or restrictive lung 
disease, and that the disease may have had its onset in 
service.  This evidence is not cumulative or redundant of the 
evidence previously of record, since it clearly establishes a 
post-service diagnosis of a current lung disability and 
suggests that the disease may be related to his active 
service.  Similarly, the report of the November 2003 VA 
neurology examination clearly suggests that the veteran's 
current headache disability may be secondary to his service-
connected PTSD.  In both instances, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The medical statements, 
treatment records, and examination report are therefore new 
and material; consequently, the claims for service connection 
for headaches and lung disability, to include pneumonia 
residuals and lung granuloma, are reopened.


ORDER

Entitlement to service connection for hearing loss is denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for headaches is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for lung disability, to include pneumonia 
residuals and lung granuloma, is granted.


REMAND

As discussed above, the President signed into law the VCAA in 
November 2000, which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  


The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records, VA and private medical records, private medical 
opinions, and the report of a November 2003 VA neurology 
examination.  The VA examination report includes a medical 
opinion that the veteran's headache disability is likely a 
manifestation of his service-connected PTSD and/or his non-
service-connected sleep apnea.  A similar opinion regarding 
the  veteran's complaints of chronic vertigo (dizzy spells) 
was also rendered.  The current medical evidence further 
establishes that the veteran currently suffers from some type 
of restrictive airway disease, and that he was diagnosed and 
treated for pneumonia in service.  The record also contains 
some evidence suggesting a correlation between the veteran's 
current lung disability and his military service.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the etiology of the veteran's current 
headache disability, vertigo (dizziness), and lung 
disability.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his headaches, lung disability ,or 
dizziness (vertigo).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence of 
a causal relationship between his 
service-connected PTSD and his current 
headache or vertigo (dizziness) disorder.  
Similarly, he should be asked to submit 
any additional medical evidence that 
establishes a causal relationship between 
his current lung disability and his 
military service, to include pneumonia.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Nashville and Murfreesboro VAMCs since 
October 2003.

3.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any currently 
present disability of the respiratory 
system or neurological system.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the respiratory 
system is more likely, less likely or as 
likely as not related to the veteran's 
active service, to include the veteran's 
in-service pneumonia infection.  
Similarly, the examiner should provide an 
opinion as to whether any current 
disability of the neurological system 
(e.g., headache vertigo (dizziness)) is 
more likely, less likely or as likely as 
not was caused or chronically worsened by 
his service-connected PTSD.  If 
chronically worsened, the examiner must 
specify what measurable increase in 
disability is attributable to service-
connected disability.  The examiner 
should attempt to reconcile his or her 
opinion with the findings made in the 
November 2003 VA neurology examination.  
The rationale for all opinions expressed 
must also be provided.

4.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the March 2004 
Supplement Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



